             Case 2:18-cr-00132-RAJ Document 918 Filed 03/19/21 Page 1 of 1




 1                                                          The Honorable Richard A. Jones
 2
 3
 4
                             UNITED STATES DISTRICT COURT
 5                          WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
 6
 7
      UNITED STATES OF AMERICA,                         NO. CR18-132 RAJ
 8
                            Plaintiff,
 9                                                     ORDER GRANTING MOTION TO
                       v.                              SEAL EXHIBIT A TO
10
                                                       GOVERNMENT’S RESPONSE TO
11                                                     DEFENDANT’S MOTION FOR
      PATRICK DYON WILLIAMS,
                                                       COMPASSIONATE RELEASE
12
                                                       PURSUANT TO 18 U.S.C.
                            Defendant.
13                                                     § 3582(c)(1)(A)
14
15         This matter has come before the Court on the motion to seal Exhibit A to

16 Government’s Response to Defendant’s Motion for Compassionate Release Pursuant to
17 18 U.S.C. § 3582(c)(1)(A). The Court has reviewed the motion and records in this case
18 and finds there are compelling reasons to permit the filing under seal of the Exhibit A to
19 Government’s Response to Defendant’s Motion for Compassionate Release Pursuant to
20 18 U.S.C. § 3582(c)(1)(A), due to the sensitive information contained therein.
21       IT IS HEREBY ORDERED that the Motion to Seal (Dkt. # 915) is GRANTED.

22 Exhibit A to Government’s Response to Defendant’s Motion for Compassionate Release
23 Pursuant to 18 U.S.C. § 3582(c)(1)(A) shall remain filed under seal.
24         DATED this 19th day of March, 2021.

25
26
                                                    A
27                                                  The Honorable Richard A. Jones
                                                    United States District Judge
28
     ORDER GRANTING MOTION TO SEAL - 1                                  UNITED STATES ATTORNEY
                                                                       700 STEWART STREET, SUITE 5220
     United States v. Williams, CR18-132 RAJ
                                                                         SEATTLE, WASHINGTON 98101
                                                                               (206) 553-7970
